[Cite as Bruggeman v. Ohio Dept. of Rehab. & Corr., 2021-Ohio-926.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Christopher R. Bruggeman,                            :

                Plaintiff-Appellant,                 :
                                                                        No. 20AP-178
v.                                                   :            (Ct. of Cl. No. 2019-01101JD)

Ohio Department of Rehabilitation                    :       (ACCELERATED CALENDAR)
and Correction,
                                                     :
                Defendants-Appellees.
                                                     :


                                        D E C I S I O N

                                    Rendered on March 23, 2021


                On brief: Christopher R. Bruggeman, pro se.

                On brief: Dave Yost, Attorney General, and Michelle L.
                Brizes, for appellee.

                            APPEAL from the Court of Claims of Ohio
MENTEL, J.
        {¶ 1} Plaintiff-appellant, Christopher R. Bruggeman, appeals from a judgment of

the Court of Claims of Ohio granting the motion to dismiss of defendant-appellee, Ohio

Department of Rehabilitation and Correction. For the following reasons, we dismiss the

appeal due to lack of a final appealable order.

I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant is a disabled inmate currently incarcerated at Pickaway

Correctional Institution ("PCI"). Appellant states that he is confined to a wheelchair due to

paralysis of his right leg and right arm amputation without a prosthetic. In 2015, appellant

was provided a black backpack to transport hygiene items when using the restroom and
No. 20AP-305                                                                                   2


shower. On or about October 2, 2018, appellant was taken by ambulance to the emergency

room at Ohio State University Hospital for treatment. While appellant was admitted for

treatment, his backpack was secured in the Frazier Health Center at PCI. According to

appellant, his backpack was stolen as a result of prison officials failing to safely secure the

backpack.1 Appellant alleges appellee has refused to provide a new black backpack because

current security policy requires backpacks to be transparent.

        {¶ 3} On November 18, 2019, appellant filed a complaint in the Court of Claims of

Ohio alleging causes of action for negligence (Count 1) and a violation of the Americans

with Disabilities Act ("ADA") (Count 2) against appellee. On December 18, 2019, appellee

filed a partial motion to dismiss pursuant to Civ.R. 12(B)(6) and motion to transfer the case

to the administrative docket. Appellant filed a memorandum in opposition on January 9,

2020.

        {¶ 4} On February 26, 2020, the trial court granted appellee's partial motion to

dismiss and transferred appellant's remaining negligence claim to the administrative

docket as the property value for the allegedly stolen items was below the $10,000 threshold

pursuant to R.C. 2743.10. Regarding appellant's ADA claim, the trial court concluded that

appellant's allegations do not implicate the ADA reasoning that appellant's backpack was

not replaced based on internal policies not because of his disability. "Thus, even when the

facts are construed in plaintiff's favor, plaintiff does not allege that he was 'denied the

opportunity to participate in or benefit from the defendant's services' by reason of his

disability." (February 26, 2020 Entry at 3.)

        {¶ 5} Appellant filed a timely appeal on March 18, 2020.


1 Appellant alleges his personal property was stolen from the backpack namely: a Sony radio, Sony
headphones, beard trimmers, tweezers, prescription glasses, and other hygiene products.
No. 20AP-305                                                                             3


II. ASSIGNMENT OF ERROR

       {¶ 6} Appellant assigns the following as trial court error:
              A CLAIM UNDER THE AMERICANS WITH DISABILITIES
              ACT (ADA) WAS STATED WHEN PRISON OFFICALS
              REFUSED TO REPLACE STOLEN WHEELCHAIR
              BACKPACK THEY     ISSUED  TO ACCOMMODATE
              DISABILITY WHEN THEFT WAS RESULT OF THEIR
              NEGLIGENCE.
III. LEGAL ANALYSIS
       {¶ 7} As a threshold matter, this court must first determine whether the order from

which appellant seeks to appeal is a final, appealable order.

       {¶ 8} Pursuant to Ohio Constitution, Article IV, Section 3(B)(2), a reviewing court

is conferred jurisdiction to review final appealable orders from lower courts of their

districts. Final appealable orders are those that " 'dispos[e] of the whole case or some

separate and distinct branch thereof.' " McCracken v. Lee, 10th Dist. No. 19AP-236, 2020-

Ohio-3125, ¶ 10, quoting Lantsberry v. Tilley Lamp Co., 27 Ohio St.2d 303, 306 (1971). A

trial court order is final and appealable only if it meets the requirements of R.C. 2505.02

and, if applicable, Civ.R. 54(B). Oakley v. Ohio State Univ. Wexner Med. Ctr., 10th Dist.

No. 18AP-843, 2019-Ohio-3557, ¶ 10. R.C. 2505.02(B) defines a final order as:

              An order is a final order that may be reviewed, affirmed,
              modified, or reversed, with or without retrial, when it is one of
              the following:

              (1) An order that affects a substantial right in an action that in
              effect determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special
              proceeding or upon a summary application in an action after
              judgment;

              (3) An order that vacates or sets aside a judgment or grants a
              new trial;

              (4) An order that grants or denies a provisional remedy and to
              which both of the following apply:
No. 20AP-305                                                                                4


              (a) The order in effect determines the action with respect to the
              provisional remedy and prevents a judgment in the action in
              favor of the appealing party with respect to the provisional
              remedy.

              (b) The appealing party would not be afforded a meaningful or
              effective remedy by an appeal following final judgment as to all
              proceedings, issues, claims, and parties in the action.

       {¶ 9} Civ.R. 54(B) requires that "[w]hen more than one claim for relief is presented

in an action * * * or when multiple parties are involved, the court may enter final judgment

as to one or more but fewer than all of the claims or parties only upon an express

determination that there is no just reason for delay." When the trial court's order

adjudicates less than all of the claims or rights of all the parties, and it does not meet the

requirements of R.C. 2505.02 and Civ.R.54(B), it is not a final, appealable order. Leonard

v. Huntington Bancshares, Inc., 10th Dist. No. 13AP-843, 2014-Ohio-2421, ¶ 11; see also

McCracken at ¶ 10, citing State ex rel. Keith v. McMonagle, 103 Ohio St.3d 430, 2004-

Ohio-5580, ¶ 4, citing Bell v. Horton, 142 Ohio App.3d 694, 696 (4th Dist.2001)

(concluding that when a trial court leaves issues unresolved for further action the order is

not a final, appealable order). If a lower court's order is not final and appealable, then a

reviewing court does not have jurisdiction to consider the case and it must be dismissed.

State v. Harvey, 10th Dist. No. 19AP-165, 2019-Ohio-4022, ¶ 8, citing Gen. Acc. Ins. Co. v.

Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989).

       {¶ 10} In the present case, the trial court's February 26, 2020 order does not meet

the requirements of R.C. 2505.02. While the February 26, 2020 order dismissed appellant's

cause of action under the ADA, the negligence claim was transferred to the administrative

docket and remains pending at this time. Moreover, the trial court's entry does not contain

language, pursuant to Civ.R. 54(B), that "there is no reason for delay" of the appeal.
No. 20AP-305                                                                                         5


Because the trial court's February 26, 2020 order granting partial dismissal of appellant's

case was not a final, appealable order, we lack jurisdiction to review appellant's sole

assignment of error.2

       {¶ 11} Based on the foregoing, we find the order from which appellant seeks to

appeal is not a final, appealable order. Therefore, we must dismiss this appeal for lack of

jurisdiction.

IV. CONCLUSION
       {¶ 12} Having concluded this court lacks jurisdiction in this case as it is not a final,

appealable order, we dismiss the appeal.

                                                                                 Appeal dismissed.
                           KLATT and BEATTY BLUNT, JJ., concur.
                                        _____________




2Curiously, appellant's sole assignment of error could have been resolved by providing appellant with a
backpack, clear or otherwise, prior to the onset of litigation.